DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/14/2022 has been entered. 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Omar Galiano on 07/26/2022.
The application has been amended as follows: 
In claim 2, line 1, “according to claim 1” has been changed to –according to claim 13--.
In claim 4, line 1, “according to claim 1” has been changed to –according to claim 13--.
In claim 12, lines 1-2, “according to claim 1” has been changed to –according to claim 13--.
Cancel claims 1, 9-11.
Allowable Subject Matter
Claims 2-8, 12, and 13 are allowed.
The following is an examiner’s statement of reasons for allowance: 
As to claim 13, the prior art taken alone or in combination fails to teach or disclose a charged-particle beam device, wherein when the first sample height or the first working distance is set, the control unit calculates difference Δz1 between sample surface height and reference height in accordance with Equation 1 and when the second sample height or the second working distance is set, the control unit calculates difference Δz2 between sample surface height and reference height in accordance with Equation 2 in combination with the entirety of limitations of instant claim 13.
Δz1=Δs/(2×m×sin θ1)  (Equation 1),
Δz2=Δs/(2×m×sin θ2) (Equation 2), Δs: displacement between reference position on the sensor and light receiving position, m: imaging magnification of the detection optical system, θ1: relative angle between an ideal optical axis of the beam with the first working distance and a projected light trajectory of the projection optical system, θ2: relative angle between an ideal optical axis of the beam with the second working distance and a projected light trajectory of the projection optical system.  The examiner notes that the claimed allowable subject matter is conditional with the term “when”, however the control unit requires the structure (i.e. logic/steps/algorithm) to be present whether or not the condition is met and is thus positively limiting (please see MPEP 2111.04(II) “The broadest reasonable interpretation of a system (or apparatus or product) claim having structure that performs a function, which only needs to occur if a condition precedent is met, requires structure for performing the function should the condition occur. The system claim interpretation differs from a method claim interpretation because the claimed structure must be present in the system regardless of whether the condition is met and the function is actually performed”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P LAPAGE whose telephone number is (571)270-3833.  The examiner can normally be reached on Monday-Friday 8-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on (571) 272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Michael P LaPage/Primary Examiner, Art Unit 2886